Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs; without prejudice to a renewal of the motion at Special Term upon further papers. The reversal is upon the ground that, the partnership having been denied, there was no satisfactory evidence in this record that there was a partnership in fact between the parties. Any funds in the custody of the receiver to be subject to the further order of the Special Term. Jenks, P. J., Thomas, Stapleton and Putnam, JJ., concurred; Rich, J., not voting.